DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 20120033287) in view of Lam et al. (US 20100315693).
Regarding claim 1, Friedman discloses (Figs. 1-10) a privacy glazing system comprising: a privacy glazing structure that includes: a first pane (405) of transparent material; a second pane (415) of transparent material; a spacer (425a) positioned between the first pane of transparent material and the second pane of transparent material to define a between-pane space (space between 405 and 415), the spacer sealing the between-pane space from gas exchange with a surrounding environment and holding the first pane of transparent material a separation distance from the second pane of transparent material (section 0055); a third pane (435) of transparent material; an electrically controllable optically active material (506) positioned between the second pane of transparent material and the third pane of transparent material, the electrically controllable optically active material being positioned between a first electrode layer (514) and a second electrode layer (504) (section 0032).

Friedman discloses the window installed in a wall (section 0032). Lam discloses (Figs. 1-34) a wall-mounted gang box (1550) located outside of the privacy glazing structure, the wall-mounted gang box containing a driver (1500) electrically connected to the first electrode layer and the second electrode layer via wiring (1180, 1190, 1530) extending from the wall-mounted gang box to the privacy glazing structure through an opening in a sash (1170) surrounding the privacy glazing structure, the driver being further electrically connected to a power source via wiring connected to wall power entering the wall-mounted gang box (section 0230), wherein the driver is configured to condition power received from the power source to provide a drive signal to the first electrode layer and the second electrode layer for controlling the electrically controllable optically active material (sections 0222, 0230). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lam to the window of Friedman to control the operation of the variable transmittance window. 

Lam discloses (Figs. 1-34) a wall-mounted gang box (1550) is mounted in the wall. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the box mounted to a stud to securely attach the box to the wall. 
Regarding claim 3, Friedman does not necessarily disclose the wall-mounted gang box is located at least 1 foot away from the privacy glazing structure.
Lam discloses (Figs. 1-34) a wall-mounted gang box (1550) is mounted in the wall and separated from the sash (Fig. 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wall-mounted gang box is located at least 1 foot away from the privacy glazing structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Friedman does not necessarily disclose a switch mounted to the gang box in front of the driver, wherein actuation of the switch is configured to transition the electrically controllable optically active material from a transparent state to an opaque state and vice versa.
Lam discloses (Figs. 1-34) a switch mounted to the gang box in front of the driver, wherein actuation of the switch is configured to transition the electrically controllable optically active material from a transparent state to an opaque state and vice versa (section 0230). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 5, Friedman does not necessarily disclose the switch in integral with the driver.
Lam discloses (Figs. 1-34) the switch in integral with the driver (section 0230). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lam to control the operation of the variable transmittance window.
Regarding claim 6, Friedman does not necessarily disclose the driver has a height less than 100 mm, a width less than 53 mm, and a depth less than 60 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular height, width, and depth, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Friedman does not necessarily disclose the driver is configured to condition power received from the power source by altering at least one of a frequency, an amplitude, and a waveform of an electrical signal received from the power source.
Lam discloses (Figs. 1-34) the driver is configured to condition power received from the power source by altering at least one of a frequency, an amplitude, and a waveform of an electrical signal received from the power source (sections 0178-0179, 0230). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lam to control the operation of the variable transmittance window.

Lam discloses (Figs. 1-34) the wall power delivers alternating current (sections 0178-0179, 0230). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lam to control the operation of the variable transmittance window.
Regarding claim 9, Friedman does not necessarily disclose the driver comprises a controller that is configured to receive input from a user control located outside of the privacy glazing structure.
Lam discloses (Figs. 1-34) the driver comprises a controller that is configured to receive input from a user control located outside of the privacy glazing structure (sections 0079, 171, 0178-0179, 0230). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lam to control the operation of the variable transmittance window.
Regarding claim 10, Friedman discloses (Figs. 1-10) the second pane of transparent material and the third pane are each laminate panes (415, 435).
Friedman does not necessarily disclose glass substrates laminated together. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the panes be made of glass laminated together to obtain a transparent material in order to allow one to clearly view objects on the other side of the window and to reduce the thickness of the overall window. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the panes be glass, since it has been held to be within the general skill of a worker in the art to select a known 
Regarding claim 11, Friedman discloses (Figs. 1-10) the first electrode layer comprises a transparent conductive oxide coating deposited over the second pane of transparent material, and the second electrode layer comprises a transparent conductive oxide coating deposited over the third pane of transparent material (section 0034, 0054, 0058-0059, 0074).
Friedman does not necessarily disclose the first pane of transparent material and the second pane of transparent material are each fabricated from float glass.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the panes be made of float glass to obtain a transparent material in order to allow one to clearly view objects on the other side of the window and to reduce the thickness of the overall window. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the panes be made from float glass, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 12, Friedman does not necessarily disclose the electrically controllable optically active material is a liquid crystal material.
Lam discloses (Figs. 1-34) the electrically controllable optically active material is a liquid crystal material (section 0006, 0011-0019, 0126, 0261). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lam to permit light to pass in one state and to scatter light in another state. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed March 1, 2021, with respect to the rejection of claims 1-12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Friedman and Lam.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHARLES S CHANG/Primary Examiner, Art Unit 2871